Citation Nr: 1140836	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-24 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased initial rating for a right hip disability, currently rated as 10 percent disabling.  

2.  Entitlement to an increased initial rating for right lower extremity radiculopathy, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to July 1957.  

This matter comes before the Board of Veterans' Appeals (Board) from August 2007 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that granted service connection and assigned 10 percent ratings for a right hip disability and right lower extremity radiculopathy, effective August 2, 2006. 

The Veteran presented testimony before the undersigned at the RO in July 2011.  A transcript of this hearing has been associated with the record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, additional development is needed prior to further disposition of the claims.  It appears that there may be outstanding treatment records related to the Veteran's service-connected disabilities.   

At his July 2011 travel board hearing, the Veteran testified that prior to receiving VA medical treatment for his right hip and right lower extremity neuropathy, he had received private medical treatment for his disabilities.  The Board also notes that there is a September 2007 letter in the claims file in which a private physician from Affinity Medical Group reported that the Veteran was currently his patient for treatment of hip and leg pain.  It does not appear that the Veteran's treatment records from Affinity Medical Group have been associated with his claims file.  Upon remand, reasonable efforts should be made to obtain the Veteran's relevant private medical records and associate them with the claims file.  38 C.F.R. § 3.159(c)(1) (2011).  

Remand is also necessary to obtain any outstanding VA treatment records.  As the record does not contain any VA treatment records dated after May 2010, the Board finds that any current VA treatment records should be associated with the claims file.  In this regard, it is noted that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain the Veteran's outstanding treatment records, if any, from the VA Medical Center in Milwaukee, Wisconsin, dated since May 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.  Request that the Veteran supply the complete name, address, and dates of treatment of all private medical care providers who have treated him for his right hip disability and right lower extremity neuropathy.  The Veteran should be specifically asked to provide the above information for the treatment facilities specifically referenced at the July 2011 travel board hearing, including Affinity Medical Group (T.C.S., MD).  After securing any necessary authorization or medical releases, request and associate with the claims file the Veteran's treatment reports from all sources identified whose records have not previously been secured, following the procedures in 
38 C.F.R. § 3.159(c) as regards to requesting records from non-Federal facilities.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  
  
3.  Then, readjudicate the claims on appeal.  If the decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


